Citation Nr: 1611077	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  14-24 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right hand strain.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to service connection for left lower extremity radiculopathy.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.   

Regarding service connection for an acquired psychiatric disorder, although the RO characterized the Veteran's claim as service connection for PTSD; the claims file reflects the Veteran having other psychiatric diagnoses, so the Board has expanded the Veteran's claim to include consideration of whether service connection may be awarded for each of his diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of service connection for bilateral hearing loss, a right hand strain, cervical spine disability, lumbar spine disability, left lower extremity radiculopathy, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus had its onset during his active duty service, and has persisted since that time.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal with respect to the service connection claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The Court of Appeals for Veterans Claims has declared that tinnitus is an organic disease of the nervous system, and hence is a listed disease.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Service treatment records show no complaints of or treatment for tinnitus in service.  The Board notes that the Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was medic.  His decorations and awards include the National Defense Service Medal, an Expert Badge in the M-16 rifle (EXP M-16) and SPS M-14 badge.  The Veteran has also consistently indicated that he worked as a medic on the firing range around all types of weapons and usually did not have ear protection, and denied occupational noise exposure.  He also indicated that he hunted occasionally in the past, but shot rarely without ear protection.  

The Veteran is competent to report the onset and circumstances of his in-service acoustic trauma, see Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), and the Board finds that his statements in this regard are credible, as there is no evidence to contradict his reports.  The Veteran's statements regarding noise exposure from weapons are also supported by his expert qualification for the M-16 rifle and a qualification badge as a sharpshooter with the M-14 rifle, which indicates he was in close proximity to loud noise in service.  Therefore, the Board will concede that the Veteran was exposed to acoustic trauma in service.

An April 2011 VA examiner noted that the Veteran had a current complaint of constant tinnitus, which he stated he had since military service.  However, the examiner stated that she could not resolve the issue of whether the Veteran's tinnitus was as likely as not due to his in-service noise exposure without resort to mere speculation due to the poor reliability of the hearing test results conducted on that day.  A June 2014 VA examiner noted that the Veteran reported constant bilateral tinnitus, which began during service.  The examiner also indicated that he could not provide an opinion regarding the etiology of tinnitus without resort to mere speculation as hearing test results were unreliable and unsuitable for rating purposes.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when an examiner is unable to come to an opinion such "non-opinion" is neither positive nor negative support for a claim of service connection and, therefore, is not probative on the issue of whether the Veteran's tinnitus was related to active service.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed Cir. 2009).    

The Veteran has reported that his tinnitus was first manifested on active duty service and continues to this day.  The Veteran is competent to describe and self-diagnose tinnitus, as the manifestations of the condition are readily observable to even a lay person, and the Board finds that his reports are credible.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Although a March 2009 VA treatment record for hyperlipidemia and hypertension noted that the Veteran denied tinnitus in a review of systems, it is also shown that the December 2005, the Veteran reported having chronic "hearing problems" since coming out of the Army.  The Veteran also reported the presence of tinnitus shortly thereafter in his October 2010 claim and has otherwise consistently reported that his tinnitus was first manifested in service and has persisted since.  


Considering the above and resolving remaining reasonable doubt in the Veteran's favor, the Board finds that it is reasonably shown that his tinnitus became manifest in service and has persisted since.  The requirements for establishing service connection for tinnitus are met.  Service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

Concerning the Veteran's claim for service connection for bilateral hearing loss, an April 2011 VA audiological examiner noted that the Veteran failed a hearing test which was conducted at his job immediately following service.  As these hearing test results could possibly be relevant to the Veteran's claim, the Veteran should be contacted and asked to identify this employer and provide an authorization so that attempts to obtain these records can be made.  
  
Regarding the issue of service connection for a right hand strain, the Veteran was afforded a VA examination in April 2011.  The Veteran was diagnosed with right hand strain, and the examiner stated that it would be only with resort to mere speculation to opine whether or not the Veteran's current condition is "the same as or is a result of [condition] shown during active duty or is otherwise due to or aggravated to any degree by his military service."  The examiner also stated that it would be only with resort to mere speculation to opine the degree to which each of the Veteran's right thumb residuals (which are now service-connected) and right hand strain contribute to his resulting limitations in grip strength and to activities.  The examiner did opine that it was less likely as not that the Veteran's "right thumb condition affects the ROM of the other joints of his other digits of his right hand."   As a rationale, the examiner only stated that there were additional findings of limited range of motion for other right hand digits which the medical literature did not support as part of the Veteran's right thumb residuals.  

The examiner's opinion is inadequate.  The United States Court of Veterans Appeals has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390.  In the instant case, the examiner did not offer a rationale for his inability to provide an opinion regarding the etiology of the Veteran's right hand strain.  Accordingly, a new VA examination is warranted.

Concerning the claims for service connection for a cervical spine and a lumbar spine disability, the Board notes that the Veteran underwent a VA spine examination in April 2011.  The examiner diagnosed the Veteran with lumbar spine strain and cervical spine strain.  Regarding etiology, the examiner indicated that it would be only with resort to mere speculation to opine whether or not the Veteran's current lumbar spine condition was due to or aggravated by his military service, and would be only with resort to mere speculation to opine whether the Veteran's current cervical spine condition was due to or aggravated to any degree by his lumbar spine condition.  In providing a rationale, the examiner based his opinion on the lack of back complaints in the service treatment records other than low back pain after an in-service fall in June 1968, and the lack of back complaints on the April 1970 separation examination.  The examiner stated that there was no evidence to show that the documented fall in service was more than an acute and transitory event.  The examiner also noted that current medical literature did not support a cause and effect relationship between lumbar spine disease and cervical or thoracic spine conditions "not the result of the same trauma event."  

The RO asked the examiner to provide an addendum opinion addressing direct service connection with regard to the cervical spine claim.  An addendum opinion was provided in October 2011, where the examiner stated that it would be only with resort to mere speculation to opine whether or not the Veteran's current lumbar spine condition is due to or aggravated to any degree by his military service; that it would be only with resort to mere speculation to opine whether or not the Veteran's current cervical/thoracic spine condition is due to or aggravated to any degree by lumbar spine condition; and that it would be only with resort to mere speculation to opine whether or not the Veteran's current cervical/thoracic spine condition is due to or aggravated to any degree by the Veteran's documented June 1968 accident during service, or otherwise caused or aggravated to any degree by his military service.  The rationale provided was the same as the rationale in the April 2011 opinion.  

In providing the opinions, the examiner failed to discuss the Veteran's statements that his lumbar and cervical spine conditions were caused by a fall in service and continued to progress and get worse since service.  The examiner also did not discuss any post-service medical evidence, and also did not fully explain as to why he was unable to provide an opinion as to whether the Veteran's cervical spine condition was aggravated by his lumbar spine condition.   Consequently, the Board finds that the rationale is inadequate, and new VA examinations are necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations should address any radiculopathy symptoms as well.

As the Veteran claims that he has left lower extremity radiculopathy that is related to his lumbar and cervical spine conditions, the Veteran's claim for service connection for left lower extremity radiculopathy is inextricably intertwined with his claims for service connection for lumbar spine and cervical spine disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  This claim will therefore also be remanded.

Regarding the claim for service connection for an acquired psychiatric disorder, the Board notes that the Veteran underwent a VA examination in April 2011 and an addendum opinion was also provided in November 2011.  Following an examination of the Veteran in April 2011, the examiner found that a diagnosis of PTSD or any mental disorder was not warranted, and did not provide a medical opinion.  In the November 2011 addendum opinion, the examiner discussed why a diagnosis of PTSD was not warranted, and included a discussion of an August 2010 private evaluation from Dr. W.A. which diagnosed PTSD, but the examiner did not discuss the diagnosis of depressive disorder, NOS, which Dr. W.A. also diagnosed  in the August 2010 private evaluation.  The Board notes that Dr. W.A. provided an updated evaluation in August 2014, where the Veteran was diagnosed with PTSD, depressive disorder NOS, and cognitive disorder NOS, but no etiological opinions were provided.  Based on such, the Board finds that an addendum opinion should be sought which addresses the other psychiatric diagnoses of record.  

Finally, as these matters are being remanded, any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify where he was employed when he failed a hearing test immediately  following service (as he indicated during his April 2011 VA examination).  Also request that he submit any necessary release required to obtain copies of any records and hearing tests afforded to him by the identified employer.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Obtain the complete VA treatment records from the Gainesville VA Medical Center, and all associated clinics , as well as any other VA facility identified by the Veteran or in the record for the period of February 2014 to the present.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right hand strain.  The entire claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right hand strain is related to his active duty service.

The examiner should also indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right hand strain was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected right thumb residuals, status post right thumb proximal phalanx fracture.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A detailed rationale for the opinion must be provided.  Review of the entire claims file is required.  All relevant medical and lay evidence, including the service treatment records,  private treatment records, and Veteran's statements and contentions regarding the onset of his disability, must be discussed in the rationale.  The Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of his cervical spine and lumbar spine disabilities.  The entire claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should identify all cervical and lumbar spine disorders that have been present during the period of the claim, including orthopedic and/or neurological disorders, as well as any associated neurological disorders of the lower extremities, in particular, the left lower extremity.

The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current cervical and/or lumbar spine disabilities had its onset in service or is related to any in-service disease, event, or injury, to include suffering a fall in June 1968.

A detailed rationale for the opinion must be provided.  Review of the entire claims file is required.  All relevant medical and lay evidence, including the service treatment records,  private treatment records, and Veteran's statements and contentions regarding the onset of his disability, must be discussed in the rationale.  The Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Return the claims file to the examiner who conducted the April 2011 VA PTSD examination and provided the November 2011 opinion for an addendum medical opinion.  If unavailable, the claims file should be forwarded to another qualified VA examiner.  The entire claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  If it is determined an additional examination of the Veteran is necessary, one should be arranged.  

The examiner is asked to specifically review and comment on the psychiatric evaluations from Dr. W.A. from August 2010 and August 2014, which in addition to PTSD, provides diagnoses of depressive disorder, NOS and cognitive disorder, NOS. 

The examiner should then indicate whether it is still her opinion (as indicated on the April 2011 VA examination report) that the Veteran does not have a current diagnosis of an acquired psychiatric disorder.  If that is the case, she must reconcile the prior diagnoses with her opinion.    

If the examiner does find that an acquired psychiatric disorder exists, then she should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disorder was incurred in, or were otherwise etiologically related to, his active military service.

A detailed rationale for the opinion must be provided.  Review of the entire claims file is required.  All relevant medical and lay evidence, including the service treatment records, private treatment records, and Veteran's statements and contentions regarding the onset of his disability, must be discussed in the rationale.   

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


